Citation Nr: 0115458
Decision Date: 06/05/01	Archive Date: 07/18/01

DOCKET NO. 00-07 660               DATE JUN 05, 2001

On appeal from the Department of Veterans Affairs Regional Office
in Jackson, Mississippi

THE ISSUES

1. Entitlement to an initial compensable rating for service-
connected onychomycosis of the feet.

2. Entitlement to an initial rating higher than 30 percent for
post-traumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by: Mississippi Division of Veterans Affairs

INTRODUCTION

The veteran had active service from October 1967 to October 1969
and from November 1970 to August 1976.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a March 1999 decision of the Department of Veterans
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

By way of history, in a December 1998 decision, the Board granted
the veteran's claim for service connection for PTSD. In the same
decision, the Board also reopened the veteran's claim for a fungal
infection of the feet and toes and remanded the issue to the RO for
further development.

Subsequent to the Board's December 1998 decision, the RO assigned
a 30 percent disability rating for the veteran's PTSD. The RO also
granted service connection for the fungal infection of the feet and
toes (noted as onychomycosis of the feet) and assigned a
noncompensable rating. The veteran timely appealed the RO's initial
ratings assigned to these two disabilities.

REMAND

Regarding the evaluation of the veteran's onychomycosis, as
indicated above, this matter actually arose out of the veteran's
attempt to reopen a claim for service connection for this
disability. That claim was granted by the Board in 1998, at which
time the Board remanded the matter to the RO to have the veteran's
feet examined so that an opinion could be obtained regarding the
etiology of any current disability. That examination was
accomplished in February 1999, with the examiner finding that
conditions such as the veteran's, commonly had their onset in
Vietnam. The following month, the RO established service connection
for this disability, and assigned a non-compensable evaluation. The
veteran then appealed this non-compensable evaluation.

2 -

In reviewing the record, it appears that the RO based its decision
concerning the evaluation of the veteran's condition, primarily on
the report of the above mentioned 1999 VA examination report. As
also mentioned above, however, that report had as its primary
focus, the question of when the onset of the veteran's condition
occurred. As such, it does not contain much in the way of a
description of the extent of impairment caused by the condition.
Particularly, it does not address the extent of any exfoliation,
exudation or itching, which are the essentials in evaluating the
disability under applicable criteria. See 38 C.F.R. Diagnostic Code
7806. In view of this, a current examination of the veteran's feet
will be necessary prior to entering a final determination.

Regarding the evaluation of PTSD, the Board notes that this appeal
arose out of the initial evaluation of this disability, after it
had been determined to be service connected by the Board in 1998.
That appeal arose out of a December 1995 claim for benefits. Given
that this matter concerns the initial evaluation of the veteran's
PTSD, which flowed from a 1995 claim, it is appropriate to evaluate
that disability with consideration given to the criteria in effect
both at the time the initial claim was made, and those which became
effective in 1996, with the more favorable result controlling.
Karnas v. Derwinski, 1 Vet.App. 308 (1991).

In this case, the RO apparently only considered the criteria that
became effective in 1996, when evaluating the veteran's PTSD. Given
the possibility that the veteran is entitled to a rating in excess
of 30 percent pursuant to the old regulations, a remand is required
in order for the RO to adjudicate the veteran's PTSD under the old
and amended regulations. In addition, the Board concludes that a
new VA psychiatric examination should be conducted to ensure
compliance with the old and amended rating criteria. See Massey v.
Brown, 7 Vet. App. 204 (1994), where the Court of instructed that,
in cases involving the rating of psychiatric disorders, clinical
findings relied upon by the Board must be related specifically to
the applicable rating criteria.

This Remand will also give the RO an opportunity to consider the
implications that the Veterans Claims Assistance Act of 2000,
(VCAA), Pub. L. No. 106-475, 114

- 3 -

Stat. 2096 (2000) has on this claim. The VCAA was signed into law
in November 2000, and it redefined the obligations of VA with
respect to the duty to assist and included an enhanced duty to
notify a claimant as to the information and evidence necessary to
substantiate a claim for VA benefits. This law also eliminated the
concept of a well-grounded claim and superseded the decision of the
United States Court of Appeals for Veterans Claims in Morton v.
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober,
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), which
had held that VA cannot assist in the development of a claim that
is not well grounded. Since this change in the law is applicable to
all claims filed on or after the date of enactment of the VCAA, or
filed before the date of enactment and not yet final as of that
date, it applies to the current appeal. Veterans Claims Assistance
Act of 2000, Pub. L. No. 106-475, 7, subpart (a), 114 Stat. 2096,
2099-2100 (2000). See also Karnas v. Derwinski, 1 Vet. App. 308
(1991).

Although the Board has already identified above the additional
development it believes to be necessary in the veteran's current
appeal, the responsibility to fulfill the duty to assist and
notification requirements of the VCAA is primarily a function of
the RO in the first instance, and it will be left to that body to
determine whether even further development is necessary in this
case. (This should be determined in a manner consistent with
guidance that is provided by the Department, including, General
Counsel precedent opinions, as well as any binding and pertinent
court decisions that are subsequently issued.)

For the reasons set forth above, this case is being returned to the
RO for the following:

1. The veteran should be appropriately contacted and requested to
submit the names, addresses and approximate dates of treatment of
all health care providers, VA and non-VA, who treated him for his
PTSD, and who have treated him for his onychomycosis, since he
filed his original claim in December 1995. The RO should request
copies of the records from the identified health care providers,
(which

4 -

have not already been associated with the claims file), after
obtaining any necessary consent from the veteran.

2. If the RO is unsuccessful in obtaining any medical records
identified by the veteran, it should inform the veteran of this and
request him to provide a copy of the outstanding medical records.

3. The veteran should then be scheduled for a VA psychiatric
examination, the purpose of which will be to: (a) determine any and
all psychiatric diagnoses applicable to the veteran; (b) report all
disabling symptomatology attributable to the service-connected
PTSD, in light of the rating criteria for mental disorders in
effect before and after November 1996; and (c) render an opinion as
to the extent to which PTSD, as opposed to any non-service-
connected mental disorders diagnosed, affects the veteran's
employability. Before evaluating the veteran, the examiner must
review the claims folder. In the course of the examination, all
tests and psychological studies, as deemed indicated by the
examiner, should be conducted. The examiner should assign a
numerical code on the Global Assessment of Functioning Scale (GAF
Scale), provided in the American Psychiatric Association:
Diagnostic and Statistical Manual of Mental Disorders, 4th Edition
(DSM-IV), and indicate the extent to which non-service-connected
conditions enter into the GAF score. The examination report should
reflect review of all pertinent material in the claims folder and
include the complete rationale for all opinions expressed.

4. The veteran should also be scheduled for an examination of his
feet, the purpose of which is to identify the extent of the
veteran's foot onychomycosis. Prior to the examination, the claims
file should be made available to, and reviewed by, the examiner so
that he or she may be familiar with the veteran's pertinent
history. A notation that this review of the record took place
should be included in the report provided. Any indicated tests or
consultations also should be

5 -

accomplished, and it is particularly requested that the examiner
state the extent to which there is exfoliation, exudation or
itching, attributable to the service connected disability.

5. The RO must also ensure that all notification and development
actions required by the Veterans Claims Assistance Act of 2000,
Pub. L. No. 106-475 have been fully carried out. In particular, the
RO should ensure that the new notification requirements and
development procedures contained in sections 3 and 4 of the Act (to
be codified as amended at 38 U.S.C. 5102, 5103, 5103A, and 5107)
are fully complied with and satisfied. For further guidance on the
processing of this case in light of the changes in the law, the RO
should refer to any pertinent guidance that is provided by the
Department, including, General Counsel precedent opinions, as well
as any binding and pertinent court decisions that are subsequently
issued.

6. Thereafter, the RO should review the evidence and enter its
determination with respect to whether increased ratings are
warranted for PTSD and onychomycosis of the feet. In evaluating
PTSD, the RO should consider the criteria that were in effect prior
to, and since, November 1996, with the more favorable result, if
any, controlling. Likewise, the RO should consider the
appropriateness of "staged ratings" in accordance with Fenderson v.
West, 12 Vet.App. 119 (1999), which also should be considered in
evaluating onychomycosis. If any decision remains adverse to the
veteran, he should be furnished with a Supplemental Statement of
the Case which addresses the relevant evidence, and if appropriate,
provides citation to the criteria for evaluating psychiatric
disorders that were effective prior to November 7, 1996. After
providing a reasonable opportunity to respond, the case should be
returned to the Board for further review.

Although no further action by the veteran is necessary, until
otherwise informed, he has the right to submit additional evidence
and argument on the matters the Board

6 - 

has remanded to the regional office. Kutscherousky v. West, 12
Vet.App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 2000)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

MICHAEL E. KILCOYNE 
Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 2000), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (2000).



